PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,691,171
Issue Date: 8 Apr 2014
Application No. 13/782,290
Filing or 371(c) Date: 1 Mar 2013
Attorney Docket No. 13111-00245-US  



:
:
:	DECISION ON PETITION
:
:



In view of the communications filed June 12, 2014, September 26, 2014, and July 7, 2015,1 it has been determined that a retroactive license for foreign filing under 35 U.S.C. § 184 be granted with respect to the filing listed below.  The petition complies with 37 C.F.R. § 5.25 in that there is an adequate showing that the subject matter in question was not under a secrecy order, that the license was diligently sought after discovery of the proscribed foreign filing, and that the material was filed abroad without the required license under 37 C.F.R. § 5.11 first having been obtained through error.


Country				Date 

Europe					March 2, 2012



Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.   

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Enclosure: Foreign Filing License 



    
        
            
    

    
        1 The receipt of a two-month extension of time is acknowledged.